Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 25: the phrase “wherein said bully stick product that said Artificial Bully Stick component is imitating is a pet chew product selected from the group consisting of: a dehydrated beef pizzle, a dehydrated bovine pizzle, a dehydrated bully pizzle, a dehydrated cattle pizzle, a dehydrated swine pizzle, a dehydrated deer pizzle, a dehydrated ovine pizzle, a dehydrated caprine pizzle, a dehydrated sheep pizzle, a dehydrated goat pizzle and a beef bully stick, wherein said Artificial Bully Stick component is in a form imitating a shape of a bully stick product” is confusing since it is unclear what the term “imitating” defines and/or implies (i.e., imitating the texture and/or color and/or the composition?); the phrase “wherein said Artificial Bully Stick component is in a form imitating a shape of a bully stick product” is confusing since it is unclear if the term “a bully stick product” is the same or different “bully stick product” as claimed in line 2 of claim 25.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 25-31, 34-36, and 38-44 are rejected under 35 U.S.C. 103 as being unpatentable over Axelrod et al. (US 7691426) in view of Applicant’s Admitted Prior Art (“PRIOR ART” of Figures 7-12, hereinafter is referred to as AAPA).
For claim 25 (as best understood based on 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection above), Axelrod et al. teach an edible pet chew, wherein the chew comprises an outer layer (42) and an inner portion (44), wherein said outer layer surrounds said inner portion, wherein the chew is formed from a composition material, wherein said composition material comprises an animal ingredient (equivalent to “edible resin”) in formula, wherein said composition material comprises a first composition and a second composition, wherein said outer layer is made of said first composition and said inner portion is made of said second composition (see Figures 6 and 7 for example, lines 20-55 of col. 2, lines 1-65 of col. 3, and lines 1-45 of col. 7).
Axelrod et al. lack to mention: 1) the pet chew is in a form imitating the appearance of a bully/pizzle stick product (i.e., “an Artificial Bully Stick component for imitating a bully stick product, wherein said bully stick product that said Artificial Bully Stick component is imitating is a pet chew product selected from the group consisting of: a dehydrated beef pizzle, a dehydrated bovine pizzle, a dehydrated bully pizzle, a dehydrated cattle pizzle, a dehydrated swine pizzle, a dehydrated deer pizzle, a dehydrated ovine pizzle, a dehydrated caprine pizzle, a dehydrated sheep pizzle, a dehydrated goat pizzle and a beef bully stick, wherein said Artificial Bully Stick component is in a form imitating a shape of a bully stick product”); and 2) wherein said Artificial Bully Stick component comprises a groove running longitudinally on the surface of said Artificial Bully Stick component, wherein said groove has two banks extending along said groove.
Regarding 1), Axelrod et al. do teach that the pet chew can be shaped and/or formed into any desirable and/or various shapes (see lines 40-45 of col. 2, lines 35-45 of col. 3, lines 4-20 of col. 7, lines 45-67 of col. 7 and lines 1-35 of col. 8).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet chew of Axelrod et al. so as to include a pet chew in a form imitating the appearance of pizzle/bully stick product, in a similar manner as taught in Axelrod et al., since to do so is merely a design choice criteria in a change in form or shape and it depends on one’s intended use.
Regarding 2), AAPA teaches a pet chew (0900) having a groove (0903) running longitudinally on the surface of the pet chew and the groove has two banks (0904) extending along the groove (see Figure 9 of AAPA).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet chew of Axelrod et al. so as to include a pet chew having a groove that has two banks extending along the groove, in a similar manner as taught in AAPA, since to do so is merely a design choice criteria in a change in form or shape and it depends on one’s intended use.
For claim 26, Axelrod et al. as modified by AAPA (emphasis on Axelrod et al.) further teach wherein said composition material comprises at least 3% said animal ingredient by weight on an as formulated basis in formula, wherein said composition material further comprises at least 20% plant ingredient by weigh (see lines 20-55 of col. 2 and lines 5-65 of col. 3).
For claim 27, Axelrod et al. as modified by AAPA (emphasis on Axelrod et al.) further teach wherein said animal ingredient is a material selected from the group consisting of: animal flesh, animal muscle, poultry meat, chicken, chicken breast, duck, goose, turkey, venison, porcine meat, pork, bovine meat, beef, mutton, lamb, goat meat, fish, meat meal, chicken meal, fish meal, hydrolyzed meat protein, hydrolyzed animal material, hydrolyzed animal protein, meat derived ingredient, and poultry derived ingredient, animal pizzle, porcine meat by-product, poultry by-product, bovine meat by-product, animal viscera, animal stomach, animal tongue, animal kidney, animal blood, animal bone, partially defatted low temperature fatty tissue, animal intestines, animal spleen, animal liver, animal lung, animal heart, meat by-product meal, poultry by-product meal, hydrolyzed meat-by- products protein, hydrolyzed pizzle, hydrolyzed meat-by-products material, meat by-product derived ingredient, poultry by-product derived ingredient, animal fat, and animal oil (see lines 45-55 of col. 2 and lines 5-25 of col. 3).
For claim 28, Axelrod et al. as modified by AAPA (emphasis on Axelrod et al.) further teach wherein said first composition and said second composition are co-extruded to form said outer layer and said inner portion respectively so as to have said outer layer surround said inner portion (see lines 40-45 of col. 2).
For claim 29, Axelrod et al. as modified by AAPA (emphasis on Axelrod et al.) further teach the pet chew is formed by an extrusion process (see lines 40-45 of col. 2).
For claim 30, Axelrod et al. as modified by AAPA (emphasis on Axelrod et al.) further teach said composition material comprises 20%-90% plant ingredient by weight (see lines 20-40 of col. 2 and lines 50-65 of col. 3).
For claim 31, Axelrod et al. as modified by AAPA (emphasis on Axelrod et al.) further teach said animal ingredient is a material selected from the group consisting of: a meat ingredient and meat by-products ingredient (see lines 45-55 of col. 2 and lines 5-25 of col. 3).
For claim 34, Axelrod et al. as modified by AAPA (emphasis on Axelrod et al.) further teach a cross section of the pet chew is with an outline shape similar to letter “B”, or peanut shape, or an Arabic numeral “8” (see Figure 8).
For claim 35, Axelrod et al. as modified by AAPA (emphasis on Axelrod et al.) further teach wherein said composition material comprises 3%-50% said meat by-products ingredient or said meat ingredient by weight on an as formulated basis (see lines 45-55 of col. 2 and lines 5-25 of col. 3).
For claim 36, Axelrod et al. as modified by AAPA (emphasis on Axelrod et al.) further teach wherein said composition material comprises 20%-50% said plant ingredient by weight and 10%-50% said meat ingredient by weight on an as formulated basis (see lines 20-55 of col. 2 and lines 5-25 of col. 3).

For claim 38, Axelrod et al. as modified by AAPA (emphasis on Axelrod et al.) further teach said composition material further comprises a hydrolyzed animal protein ingredient (see lines 50-54 of col. 2).
For claim 39, Axelrod et al. as modified by AAPA (emphasis on Axelrod et al.) further teach wherein said at least 20% plant ingredient is a material selected from the group consisting of vegetables, fruit, edible-plant- derived materials, vegetable-derived materials, fruit-derived materials, plant protein, vegetable protein, plant starch, vegetable starch, grains, cereals, corn, sweet potato, gluten-free edible plant, and gluten-free vegetables (see lines 20-40 of col. 2 and lines 50-65 of col. 3).
For claim 40, Axelrod et al. as modified by AAPA (emphasis on Axelrod et al.) further teach wherein said composition material comprises 10%-50% said meat ingredient or 10%-50% said meat by-product ingredient on an as formulated basis in the formula by weight and a chemical, wherein said meat ingredient is a material selected from the group consisting of: animal flesh, animal muscle, poultry meat, chicken, chicken breast, duck, goose, turkey, venison, porcine meat, pork, bovine meat, beef, mutton, lamb, goat meat, fish, meat meal, chicken meal, fish meal, hydrolyzed meat protein, hydrolyzed animal material, hydrolyzed animal protein, meat derived ingredient, and poultry derived ingredient; wherein said meat by-product ingredient is a material selected from the group consisting of: animal pizzle, porcine meat by-product, poultry by-product, bovine meat by-product, animal viscera, animal stomach, animal tongue, animal kidney, animal blood, animal bone, partially defatted low temperature fatty tissue, animal intestines, animal spleen, animal liver, animal lung, animal heart, meat by-product meal, poultry by-product meal, hydrolyzed meat-by-products protein, hydrolyzed meat-by-products material, meat by-product derived ingredient, poultry by- product derived ingredient, animal fat, and animal oil (see lines 45-55 of col. 2 and lines 5-25 of col. 3).
For claim 41, Axelrod et al. as modified by AAPA (emphasis on Axelrod et al.) further teach wherein said pet chew is knotted at first and second longitudinal ends, wherein said first and second longitudinal ends have knots thereat respectively (see Figures 1 and 3).
For claim 42, Axelrod et al. as modified by AAPA (emphasis on Axelrod et al.) further teach wherein said pet chew further comprises an edible material component (54), wherein a component (52) and said edible material component are assembled together to form a final product (see lines 1-20 of col. 8 and Figure 8).
For claim 43, as described above, Axelrod et al. as modified by AAPA disclose most of the claimed invention except for mentioning wherein said Artificial Bully Stick component is a first piece of Artificial Bully Stick component, wherein said edible material component comprises a second piece of Artificial Bully Stick component and a third piece of Artificial Bully Stick component, wherein said first piece, said second piece and said third piece of Artificial Bully Stick components are woven together to make a final product in a braid form.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet chew of Axelrod et al. as modified by AAPA in whatever form or shape (i.e., in a braid form) was desired or expedient, wherein no stated problem is solved by having the specific shape as claimed versus the shape taught by the prior art.  Furthermore, a change in form or shape is generally recognized as being well known within the level to one of ordinary skill in the art depending on one’s intended use.
For claim 44, Axelrod et al. as modified by AAPA (emphasis on Axelrod et al.) further teach said edible material member is one or more of an animal hide material (equivalent to rawhide, see lines 1-20 of col. 8) and a genuine animal pizzle material.
	Claims 32, 33, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 31 above, and further in view of Doerr (US 2014/0363537).
For claim 32, as described above, the references as applied to claim 31 above disclose most of the claimed invention except for mentioning wherein said meat by-products ingredient is an animal pizzle material, wherein said composition material comprises at least 3% said animal pizzle material on an as formulated basis by weight.
Doerr teaches that it is old and well known in the art to provide wherein said meat by-products ingredient is an animal pizzle material, wherein said composition material comprises at least 3% said animal pizzle material on an as formulated basis by weight ([0022] teaches using 40 % of beef pizzle ingredient in a pet chew).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet chew of the references as applied to claim 31 above so as to include the use of animal pizzle material, in a similar manner as taught in Doerr, since pizzle ingredient has a pleasant taste to pets and intended for consumption by pets.
For claim 33, the references as applied to claim 31 above as modified by Doerr (emphasis on Axelrod et al.) further teach wherein said composition material comprises 50%-90% said plant ingredient (emphasis on Axelrod et al., see lines 20-40 of col. 2) by weight and 5%-25% said animal pizzle material (emphasis on Doerr, [0022] teaches using 40 % of beef pizzle ingredient in a pet chew) on an as formulated basis by weight.
For claim 37, the references as applied to claim 31 above as modified by Doerr (emphasis on Axelrod et al.) further teach wherein said composition material further comprises an animal hide ingredient, wherein said composition material comprises 20%- 50% said plant ingredient by weight (emphasis on Axelrod et al., see lines 20-40 of col. 2), 3%-25% said animal pizzle material by weight (emphasis on Doerr, [0022] teaches using 40 % of beef pizzle ingredient in a pet chew)  on an as formulated basis and 10%-50% said animal hide ingredient by weight (emphasis on Axelrod et al., see lines 45-55 of col. 2 and lines 5-25 of col. 3).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 25-44 are rejected on the ground of nonstatutory double patenting over claims 1-24 of U. S. Patent No. 11,122,820 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 25-44 are rejected on the ground of nonstatutory double patenting over claims 1-13 of U. S. Patent No. 10,159,266 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: “a pet chew comprising an Artificial Bully Stick component for imitating a bully stick product, wherein said Artificial Bully Stick component comprises an outer layer and an inner portion, wherein said outer layer surrounds said inner portion, wherein said Artificial Bully Stick component is formed from a composition material”.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior art Adkins (US 2011/0232582) discloses an edible pet chew having a pizzle inner member therein.
	The prior art Weinberg (US 2009/0004328) discloses an edible animal chew having an outer member and an inner member.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/         Primary Examiner, Art Unit 3644